The defendant was indicted under section 3289 of the Code of 1923, as amended by Gen. Acts 1927, p. 552, and charged that defendant, subsequent to November 9, 1927, did willfully set fire to or burned or caused to be burned or aided or procured the burning a dwelling, the property of J. J. Lee. This indictment followed the form prescribed in the act of the Legislature of 1927, pages 552, 553. The indictment followed the form laid down in the statute, and is sufficient. Norman v. State, 13 Ala. App. 337, 69 So. 362. See, also, Code 1923, § 4556, and citation.
Insistence is made that the section of the Code as amended and under which defendant stands indicted is violative of section 15 of the Bill of Rights, in that it provides for *Page 470 
excessive fines or cruel and unusual punishment. The crime of arson is one of the most heinous in all the catalogue, and the statute, if anything, is too lenient.
It is also insisted that the above section violates section 22 of the Constitution. This insistence is without merit.
It is also contended that the section as amended violates section 45 of the Constitution. This, too, is without merit. The subject legislated on is arson, and the whole legislation contained in the bill relates to and is cognate to the subject.
The defendant has had a fair trial according to the forms of law and without prejudicial error.
The judgment is affirmed.
Affirmed.